Citation Nr: 0216858	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  The propriety of the initial noncompensable rating for 
the service-connected asbestosis prior to July 31, 1998.  

2.  Entitlement to an increased rating for the service-
connected asbestosis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that granted service connection for asbestosis and assigned 
a noncompensable rating, effective on October 20, 1997.  

Thereafter, in a March 1999 decision, a Decision Review 
Officer assigned a 10 percent rating for the service-
connected asbestosis, effective on July 31, 1998.  

This case was before the Board in June 2000 and was remanded 
to the RO for additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected asbestosis is shown to have been 
productive of pulmonary function testing reflective of an 
FVC result of no worse than 78 percent of predicted for the 
entire period of his appeal.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
not higher, for the service-connected asbestosis, have been 
met since the date of the grant of service connection on 
October 20, 1997.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97 including 
Diagnostic Code 6833 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran filed his original claim of service connection 
for asbestosis on October 20, 1997.  

In a September 1997 radiology report, x-ray studies revealed 
bilateral chest wall plaque noted to be highly consistent 
with asbestosis.  

The treatment records from the Potomac Valley Hospital show 
treatment for gastrointestinal problems.  

In April 1998, the veteran underwent a VA examination.  An 
examination of the veteran's heart showed "PMI" in the fifth 
intercostals mid-axillary line with no precordial thrill, 
murmur or arrhythmia, pedal edema, or bruit in either 
carotids.  The carotid, femoral, popliteal and pedal pulses 
were palpable, bilaterally; the jugular veins were not 
engorged.  

Upon examination of the chest, the examiner noted that the 
rib cages moved symmetrically.  There was no evidence of 
deformity or depression of the sternum, and the lungs were 
clear to auscultation and percussion with no wheezes or 
rales.  

The veteran did have complaints of a morning cough with a 
yellow sputum, but denied a history of hemoptysis, except 
for an occasional spot of blood that he believed may have 
come from a tooth.  The veteran further denied a history of 
asthma, pulmonary hypertension or pneumonia and did not 
receive pulmonary treatment or require bed rest.  

The veteran was able to walk five miles and climb five 
flights of stairs without difficulty.  There was no evidence 
of cyanosis or clubbing of the fingernails, and the 
veteran's weight had remained the same.  

The electrocardiogram testing, complete blood count, and SMA 
12 were normal and chest x-ray study revealed a mild 
thickening of the pleura in the periphery of the chest.  CT 
scan reported mild thickening of the pleura in both chest 
walls.  His pulmonary function tests revealed a forced 
volume capacity (FVC) study to be 78 percent predicted pre-
drug and 99 percent predicted post-drug.  

The examiner concluded that the pulmonary function tests 
were essentially normal and diagnosed the veteran as having 
asbestosis manifested by thickening of the pleura, 
bilaterally.  

In an August 1998 letter, Dr. Schmitt stated that he found 
the veteran's ear, nose and throat to be normal and his neck 
to be supple with no tracheal shift or stridor.  The 
veteran's thorax expanded well and was nontender, and the 
lung fields were clear and heard, bilaterally.  His cardiac 
rhythm was regular with no murmurs, rubs, or gallops.  The 
veteran's abdomen was soft and nontender, and his 
extremities showed no cyanosis, clubbing, or edema.  

Dr. Schmitt reviewed the veteran's records, including the 
April 1998 pulmonary function tests and stated that the 
tests showed normal total lung capacity and diffusion, 
minimally reduced vital capacity, and no airflow 
obstruction.  In conclusion, Dr. Schmitt diagnosed the 
veteran as having asbestos lung disease II.  

The private medical records from Dr. Sagin show that, on 
July 1998, the veteran underwent pulmonary function testing.  
The results showed a FVC of 75 percent predicted pre-drug 
and 76 percent predicted post-drug.  

Upon interpreting the results, Dr. Sagin stated that the FVC 
was mildly reduced with a normal forced expiratory volume in 
one second (FEV-1) and forced expiratory volume in one 
second as percent of forced vital capacity FEV-1%, there was 
no significant change in the post bronchodilator, that there 
was a moderate reduction in the total lung capacity, and the 
diffusing capacity was markedly increased.  

Dr. Sagin concluded that at most a very mild restriction was 
suspected, which might be due to obesity, and there was no 
evidence of airway obstruction.  The diffusing capacity was 
not interpretable.  

Furthermore, Dr. Sagin performed pulmonary function testing 
again in January 1999.  The results showed a FVC of 82 
percent predicted best, 81 percent predicted "Cons," and 82 
percent "Cons."  Diffusion Capacity of Carbon Monoxide 
(DLCO) (ml/m/mm Hg) was 119 percent predicted and DLCO/VA 
was 104 percent predicted.  

In January 1999, Dr. Sagin also performed exercise testing.  
Upon interpreting the results, Dr. Sagin reported that the 
veteran demonstrated fair aerobic exercise capacity 
achieving 73 percent of his maximum predicted oxygen uptake.  
A hypertensive blood pressure was noted, and a cardiac limit 
was reached by achieving 92 percent of his predicted maximal 
heart rate.  

The physician further stated that only a modest rise in the 
oxygen pulse was seen, but anaerobic threshold achieved 
later in the study would suggest that deconditioning, rather 
than underlying cardiac impairment, was responsible for such 
finding.  Marginal restriction was seen on the veteran's 
pulmonary function studies, and although a ventilatory limit 
was reached, the appropriate rise in his respiratory rate, 
tidal volume, and drop in his VD/VT, as well as achievement 
of anaerobic threshold, all argued against a significant 
ventilatory limitation to exercise.  Dr. Sagin diagnosed the 
veteran as suffering from mildly reduced exercise capacity 
attributable to deconditioning.  

Also in January1999, Dr. Sagin performed a CT Scan.  The 
veteran was diagnosed as having changes of bilateral pleural 
plaque formation compatible with previous asbestos exposure.  

In May 1999, the RO received a letter from the veteran 
stating that his pulmonary disability was not related to 
obesity and that his condition had continued to deteriorate.  

In a June 2001 radiology report ordered by Dr. G. Haddad, x-
ray studies revealed no significant interval change with 
stable cardiomegaly and mild emphysematous change.  
Furthermore, there were bilateral pleural plaques and 
thickening that had not significantly changed and was 
probably related to previous asbestos exposure.  

In an April 2002 general examination, Dr. "Chowhary" stated 
that the veteran denied having any new onset of shortness of 
breath, dyspnea on exertion, palpitations, chest pain or 
dyspepsia symptoms.  An examination revealed clear lungs to 
auscultation and percussion and distant breath sounds.  

In June 2002, the veteran indicated that he would not be 
able to report for a scheduled VA examination due to having 
surgery for a work related injury.  In October 2002, he 
requested that his case be reviewed because he could undergo 
further testing.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the October 1998 Statement of 
the Case and March 1999, April 1999, and August 2002 
Supplemental Statements of the Case, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  

Likewise, this case was remanded in June 2000 to obtain 
outstanding treatment records and to afford the veteran 
another VA examination.  The Board notes that the veteran 
was afforded another VA examination, but the veteran was 
unable to attend.  In an October 2002 letter, the veteran 
indicated that he would not be able to attend a VA 
examination and wanted his case to be reviewed on the 
record.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

The veteran contends that he is entitled to a higher initial 
evaluation assigned prior to July 31, 1998, and a rating 
higher than the 10 percent assigned on July 31, 1998.  

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran is currently rated under Diagnostic Code 6833, 
asbestosis and interstitial lung disease.  Pursuant to 
Diagnostic Code 6833, a 100 percent rating is assigned where 
the evidence demonstrates FVC less than 50-percent 
predicted, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  

Evidence of FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40-to 55-percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation is rated as 60 percent 
disabling.  

A 30 percent evaluation is assigned for FVC of 65- to 74-
percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted.  

A 10 percent rating requires a showing of FVC of 75- to 80- 
percent predicted, or DLCO (SB) of 66-to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2002).  

After carefully reviewing the evidence of record, the Board 
concludes that the service-connected asbestosis is shown to 
warrant the assignment of a 10 percent rating, but not 
higher, for the entire period of his appeal.  

In order to be assigned a 10 percent rating, the veteran's 
pulmonary function tests must exhibit a 75 to 80 percent 
predicted FVC or 66-80 percent predicted DLCO.  

The Board notes in this regard that, when initially 
evaluated during the appeal in April 1998 on VA examination, 
the veteran's pulmonary function tests indicated a FVC of 78 
percent of predicted.  As this confirms subsequent findings 
noted by Dr. Sagin in July 1998, the Board finds that the 
veteran likely met the criteria required for a 10 percent 
rating when he initiated his appeal.  

The Board finds, however, that the veteran is not to have 
met the criteria required for a rating higher than 10 
percent at any time throughout the appeal.  

In order to obtain the next highest rating, his pulmonary 
function tests must reveal a FVC of 65-74 percent of 
predicted or DLCO of 56-65 percent of predicted.  The 
evidence does not demonstrate at any point during the appeal 
such results so as to warrant a higher rating.  In fact, 78 
percent FVC was the lowest predicted findings throughout the 
claims file, and the DLCO percentages were 119 and 104 
predicted during the January 1999 testing.  

Furthermore, upon exercise testing, Dr. Sagin opined that 
the veteran's exercise capacity was mildly reduced, 
attributable to deconditioning.  Dr. Schmitt also stated in 
the August 1998 letter that the April 1998 pulmonary 
function tests showed normal total lung capacity and 
diffusion, minimally reduced vital capacity, and no airflow 
obstruction.  

Likewise, Dr. Sagin reported that the July 1998 pulmonary 
function tests demonstrated at most, a very mild 
restriction.  The veteran also failed to report for the 
recent VA examination to evaluate his service-connected 
disability.  

While the Board is sympathetic to the veteran's disability, 
the Board does not have discretion regarding this issue and 
is bound by the established criteria set forth in the 
regulations.  

Therefore, in conclusion the Board holds that the veteran is 
entitled to a 10 percent rating, but not more, since the 
date of the grant of service connection for asbestosis.  




ORDER

An initial rating of 10 percent, but not higher, for the 
service-connected asbestosis effective on October 20, 1997 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

